                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00480-FDW-DSC
 MEINEKE FRANCHISOR SPV, LLC
 ECONO LUBE FRANCHISOR SPV,
 LLC,

                 Plaintiffs,

    v.                                                               ORDER

 PALWASHA HEIDARY
 AZIM ATTA,

                 Defendants.


         THIS MATTER is before the Court on Plaintiffs’ Motion for Preliminary Injunction. (Doc.

No. 2). Defendants have failed to adequately respond to Plaintiffs’ Motion or this Court’s Show

Cause Orders requiring Defendants to adequately respond to the lawsuit against them. Plaintiffs

accordingly moved for entry of default against Defendants, which the Clerk of Court entered on

January 13, 2021. (Doc. No. 13). Because Defendants have defaulted, Plaintiffs’ Motion for

Preliminary Injunction (Doc. No. 2) is DENIED AS MOOT.

         IT IS SO ORDERED.
                                          Signed: January 27, 2021




      Case 3:20-cv-00480-FDW-DSC Document 15 Filed 01/27/21 Page 1 of 1
